11 N.Y.3d 822 (2008)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
LIONEL JONES, Appellant.
Court of Appeals of the State of New York.
Argued September 11, 2008.
October 28, 2008.
*823 Legal Aid Bureau of Buffalo, Inc., Buffalo (Nicholas T. Texido and David C. Schopp of counsel), for appellant.
Frank J. Clark, District Attorney, Buffalo (Michael J. Hillery and J. Michael Marion of counsel), for respondent.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant Lionel Jones failed to meet his burden of establishing a prima facie case of discrimination pursuant to Batson v Kentucky (476 US 79 [1986]). While the party making a Batson challenge need not establish a pattern of discrimination to satisfy the step-one burden (see People v Smocum, 99 NY2d 418, 421-422 [2003]), "sketchy assertions" and declarations that the prospective juror "indicated no reason why [the juror] could not serve fairly" are, standing alone, generally insufficient to establish a prima facie case of discrimination (People v Childress, 81 NY2d 263, 267-268 [1993] [internal quotation marks omitted]). Defense counsel's contentions that the prosecutor's peremptory challenge of an African-American prospective juror must have been based on her race because the challenged juror's answers were "neutral" and "would not give [the prosecutor] any reason to believe that she could [not] be impartial" are exactly the kind of vague and conclusory assertions this Court rejected in Childress.
Finally, the hearing court's determination that the police possessed founded suspicion of criminality justifying a commonlaw inquiry, a mixed question of law and fact, is supported by the record (People v Battaglia, 86 NY2d 755, 756 [1995]). Accordingly, this Court's review process is exhausted.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.
Order affirmed in a memorandum.